DETAILED ACTION
Examiner acknowledges receipt of amendment to application 15/950,465 filed on September 28, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending, with claims 1-20 being currently amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Examiner notes that though Examiner has relied on a different reference for the features previously relied on Bouman for, Examiner disagrees with applicant’s remarks about the charger being remote and reserves the right to rely on the Bouman reference in the future. The power converters convert the power which is supplied to a cable and to the vehicle. The cable is not the charger and the vehicle is not the charger, thus the power converters are the charger, even if they are in a separate room. Even in the strictest interpretation of charger, the power converters would at least be a portion of the charger, since the AC power from the grid needs to be converted, stepped down, or otherwise regulated before being provided to a vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghebru et al. US PGPUB 2017/0240058 in view of Hamada US 20140239887 A1, and further in view of Zhang et al. US PGPUB 2007/0153560.
Regarding claim 1, Ghebru discloses an electrical vehicle charging system for charging an electrical vehicle with a DC current [fig; abs.; par. 6; the vehicle is battery charged, charging happens using DC current], comprising:
a charger [par. 4, charging station] 
an air conditioning device [par. 6, air-conditioning] and 
a control device [par. 16, control unit];
wherein the charger is external to the electrical vehicle [pars. 27 & 37; it is a charging station, thus external to the vehicle; par. 1, the vehicle is electric] and configured for delivering the DC current to the electrical vehicle [abs.; par. 6],
wherein the air conditioning device is configured for heating and/or cooling the charging system [pars. 6 & 15-16; the air-conditioning device removes heat from the accumulator, thus cools the charging system], 
wherein the air conditioning device and/or the charger emits a noise [par. 16-18; the fan and/or compressor of the air-conditioning device emits noise], and 
wherein the control device is configured to set a level of DC current provided by the charger to the electric vehicle in response to the noise [pars. 16-18 & 36; the maximum DC charging current is controlled according to the maximum emittable noise of the air-conditioning device, which varies based on the environment and is detected by a noise sensor, in response to a greater noise possible output a larger current is set, in response to a lower noise possible output a lower current is set].
Ghebru does not explicitly disclose the air conditioning device is external to the vehicle, included in the charger and configured for heating and/or cooling the charger.
Ghebru does not explicitly disclose the control device is external to the vehicle and configured to control a delivery of the current such that the charger does not overheat.
However, Hamada disclose an electric vehicle charging station [par. 22; fig. 4] wherein the air conditioning device is external to the vehicle, included in the charger and configured for heating and/or cooling the charger [figs. 3-5; a fan (air conditioning device) is mounted in through-hole 153 of the charger to supply cooling air to the charging station 13; pars. 6, 41 & 52].
Hamada further discloses the control device is external to the vehicle [fig. 3, control circuit 9 is located within the charging station 13; par. 27].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Ghebru to further include the air conditioning device is external to the vehicle, included in the charger and configured for heating and/or cooling the charger for the purpose of cooling the electric devices of the charging station, as taught by Hamada (par. 4 & 52).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Ghebru to further include the control device is external to the vehicle for the purpose of controlling the power conversion circuits of the charger to output a direct current target, as taught by Hamada (pars. 27-28), and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
The combination of Ghebru and Hamada does not explicitly disclose controlling a delivery of the current such that the charger does not overheat.
However, Zhang discloses an electric vehicle charging system [abs.] which controls a delivery of the DC current such that the charger does not overheat [par. 30, control module 350, of the charger (everything of fig. 3 except for 330), detects over temperatures of the charger and determines if the power supply needs to be shut down in response to a high temperature, thus controls delivery of the DC current (by shutting down)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Ghebru and Hamada to further include controlling a delivery of the current such that the charger does not overheat for the purpose of allowing the temperature to return to a safe range before restarting a charger, as taught by Zhang (par. 30).
Regarding claim 2, Ghebru discloses wherein the control device is configured for limiting delivery of the DC current such that the noise does not exceed a predefined limit [pars. 16-18 & 36; the maximum DC charging current is controlled according to the maximum emittable noise of the air-conditioning device, which varies based on the environment].
Regarding claim 3, Ghebru discloses wherein the air conditioning device and/or the charger comprises a fan emitting the noise and the control device is configured for controlling delivery of the DC current based on a number of revolutions of the fan [pars. 17-18 & 36; the air-conditioning device includes a fan, and a permissible rotational speed is established to limit the noise emission of the air-conditioning device; based on the reduced air-conditioning power, the maximum charging current is limited].
Regarding claim 4, Ghebru discloses wherein the control device is configured for controlling delivery of the DC current according to a predefined time [pars. 26-27; the charging time period (controlled by the charging station) can be controlled to be a particular “charging time period” or “time of day” (predefined times)] or according to a predefined time until the electrical vehicle has to be charged by a predefined level.
NB: Examiner is interpreting “or according to a predefined time until the electrical vehicle has to be charged by a predefined level” as an alternative limitation.
Regarding claim 5, Ghebru discloses wherein the control device is configured for limiting delivery of the DC current such that the noise does not exceed a first predefined limit during a first time span and not exceed a second predefined limit during a second time span [pars. 6-7, 10-11, 17 & 22, noise limits on the air-conditioning device (and thus on the DC charging current, see pars. 17-18 & 36) are set according to the location of the vehicle (i.e. residential area, downtown), thus for a single vehicle, in a first location and at a first time (i.e. a first point in the time-space continuum) noise is limited to a first value and at a second location and thus at a second time (i.e. a second point in the time-space continuum) noise is limited to a second value].
Regarding claim 7, Ghebru discloses wherein controlling delivery of the DC current comprises reducing the DC current until the noise does not exceed the predefined limit [pars. 17-18 & 36; the maximum DC charging current is controlled according to the maximum emittable noise of the air-conditioning device, which varies based on the environment]. 
Regarding claim 8, though Ghebru discloses a charging station somehow connected to a motor vehicle [par. 3], Ghebru does not explicitly disclose a DC charging cable having a first end and a second end wherein the first end is connected to the charger for receiving the DC voltage and the second end is configured for connecting the electrical vehicle.
However, Hamada further discloses a DC charging cable having a first end and a second end wherein the first end is connected to the charger for receiving the DC voltage and the second end is configured for connecting the electrical vehicle [fig. 4, charging gun 12 with cable 12a, has a first end 12 that is inserted into a vehicle and a second end connected to the station 13 and supplies DC current; pars. 28-31].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Ghebru to further include a DC charging cable having a first end and a second end wherein the first end is connected to the charger for receiving the DC voltage and the second end is configured for connecting the electrical vehicle for the purpose of providing a connector which can mate with a charging inlet of a vehicle, as taught by Hamada (par. 28).
Regarding claim 9, though Ghebru discloses a charging station somehow connected to a motor vehicle [par. 3], Ghebru does not explicitly disclose wherein the charger comprises a power transformer having a first side and a second side and a power converter having an AC side and a DC side, the primary side of the power transformer is configured for connecting to an AC grid, the secondary side of the power transformer is connected to the AC side of the power converter and the DC side of the power converter is configured for providing electrical energy to charge the electrical vehicle.
However, Hamada further discloses wherein the charger comprises a power transformer having a first side and a second side [fig. 3, transformer 4] and a power converter having an AC side and a DC side [fig. 3, rectifier 5 and smoothing circuit 7], the primary side of the power transformer is configured for connecting to an AC grid [fig. 3, transformer 4 connects to grid 2 via 3, 11 and 81], the secondary side of the power transformer is connected to the AC side of the power converter [fig. 3, 4 connected to input of 5] and the DC side of the power converter is configured for providing electrical energy to charge the electrical vehicle [fig. 3, output of 7 outputs to charging gun 12; see paragraphs 22-24 & 27-29].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Ghebru to further include wherein the charger comprises a power transformer having a first side and a second side and a power converter having an AC side and a DC side, the primary side of the power transformer is configured for connecting to an AC grid, the secondary side of the power transformer is connected to the AC side of the power converter and the DC side of the power converter is configured for providing electrical energy to charge the electrical vehicle for the purpose of stepping down (or up) the voltage provided from the AC grid to the necessary level for the charging system and then converting it to direct current, as taught by Hamada (pars. 22-24 & 27-29).
Regarding claim 11, Ghebru discloses a method for controlling a noise emission of a charger for an electric vehicle, an air conditioning device, and a control device [fig; abs.; par. 6; the vehicle is battery charged, charging happens using DC current, noise emission is controlled, the air conditioning device and control device are also controlled; pars. 6, 15-18, 27 & 36-37], comprising the steps of 
delivering, by the charger, a DC current to charge the electrical vehicle [abs. par. 6] wherein the charger is external to the vehicle [pars. 27 & 37; it is a charging station, thus external to the vehicle], and 
air conditioning the charger [pars. 6 & 15-16; the air-conditioning device removes heat from the accumulator, thus cools the charging system], wherein 
air conditioning and/or delivering the DC current emits the noise [par. 16-18; the fan and/or compressor of the air-conditioning device emits noise],
controlling a magnitude of the DC current provided by the charger to the electric vehicle based on a detected level of the noise [pars. 16-18 & 36; the maximum DC charging current is controlled according to the maximum emittable noise of the air-conditioning device, which varies based on the environment and is detected by a noise sensor, in response to a greater noise possible output a larger current is set, in response to a lower noise possible output a lower current is set].
Ghebru does not explicitly disclose wherein the air conditioning device is disposed external to the electrical vehicle and included in the charger.
Ghebru does not explicitly disclose the control device is disposed external to the electrical vehicle.
However, Hamada disclose an electric vehicle charging station [par. 22; fig. 4] wherein the air conditioning device is external to the vehicle and included in the charger [figs. 3-5; a fan (air conditioning device) is mounted in through-hole 153 of the charger to supply cooling air to the charging station 13; pars. 6, 41 & 52].
Hamada further discloses the control device is external to the vehicle [fig. 3, control circuit 9 is located within the charging station 13; par. 27].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Ghebru to further include the air conditioning device is external to the vehicle and included in the charger for the purpose of cooling the electric devices of the charging station, as taught by Hamada (par. 4 & 52).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Ghebru to further include the control device is external to the vehicle for the purpose of controlling the power conversion circuits of the charger to output a direct current target, as taught by Hamada (pars. 27-28), and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
The combination of Ghebru and Hamada does not explicitly disclose controlling a delivery of the DC current such that the charger does not overheat.
However, Zhang discloses an electric vehicle charging system [abs.] which controls a delivery of the DC current such that the charger does not overheat [par. 30, control module 350, of the charger (everything of fig. 3 except for 330), detects over temperatures of the charger and determines if the power supply needs to be shut down in response to a high temperature, thus controls delivery of the DC current (by shutting down)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Ghebru and Hamada to further include controlling a delivery of the current such that the charger does not overheat for the purpose of allowing the temperature to return to a safe range before restarting a charger, as taught by Zhang (par. 30).
Regarding claim 12, Ghebru discloses controlling delivery of the DC current such that the noise does not exceed a predefined limit [pars. 16-18 & 36; the maximum DC charging current is controlled according to the maximum emittable noise of the air-conditioning device, which varies based on the environment].
Regarding claim 13, Ghebru discloses wherein air conditioning the charger comprises ventilating the charger and/or comprising an air conditioning device providing the air conditioning and comprising the step of controlling delivery of the DC current based on a number of revolutions of a fan of the air conditioning device [pars. 17-18 & 36; the air-conditioning device includes a fan and comprises an air-conditioning device, and a permissible rotational speed is established to limit the noise emission of the air-conditioning device; based on the reduced air-conditioning power, the maximum charging current is limited].
NB: Examiner is interpreting “ventilating the charger” as an alternative limitation.
Regarding claim 14, Ghebru discloses controlling delivery of the DC current according to a predefined time [pars. 26-27; the charging time period (controlled by the charging station) can be controlled to be a particular “charging time period” or “time of day” (predefined times)] or according to a predefined time until the electrical vehicle has to be charged by a predefined level.
Regarding claim 15, Ghebru discloses wherein controlling delivery of the DC current comprises limiting delivery of the DC current such that the noise does not exceed a first predefined limit during a first time span and not exceed a second predefined limit during a second time span [pars. 6-7, 10-11, 17 & 22, noise limits on the air-conditioning device (and thus on the DC charging current, see pars. 17-18 & 36) are set according to the location of the vehicle (i.e. residential area, downtown), thus for a single vehicle, in a first location and at a first time (i.e. a first point in the time-space continuum) noise is limited to a first value and at a second location and thus at a second time (i.e. a second point in the time-space continuum) noise is limited to a second value].
Regarding claim 16, Ghebru discloses wherein controlling delivery of the DC current comprises limiting the noise to 40 dB and/or reducing the DC current until the noise does not exceed a  predefined limit [pars. 17-18 & 36; the maximum DC charging current is controlled according to the maximum emittable noise of the air-conditioning device, which varies based on the environment].
NB: Examiner is interpreting “limiting the noise to 40 dB” as an alternative limitation.
Regarding claim 17, Ghebru discloses wherein the air conditioning device and/or the charger comprises a fan emitting the noise and the controlling device is configured for control delivery of the DC current based on a number of revolutions of the fan [pars. 17-18 & 36; the air-conditioning device includes a fan, and a permissible rotational speed is established to limit the noise emission of the air-conditioning device; based on the reduced air-conditioning power, the maximum charging current is limited].
Regarding claim 18, Ghebru discloses wherein the control device is configured for controlling delivery of the DC current according to a predefined time [pars. 26-27; the charging time period (controlled by the charging station) can be controlled to be a particular “charging time period” or “time of day” (predefined times)] or according to a predefined time until the electrical vehicle has to be charged by a predefined level.
NB: Examiner is interpreting “or according to a predefined time until the electrical vehicle has to be charged by a predefined level” as an alternative limitation.
	Regarding claim 19, Ghebru discloses wherein the control device is configured for limiting delivery of the DC current such that the noise emitted by the charger does not exceed a first predefined limit during a first time span and not exceed a second predefined limit during a second time span [pars. 6-7, 10-11, 17 & 22, noise limits on the air-conditioning device (and thus on the DC charging current, see pars. 17-18 & 36) are set according to the location of the vehicle (i.e. residential area, downtown), thus for a single vehicle, in a first location and at a first time (i.e. a first point in the time-space continuum) noise is limited to a first value and at a second location and thus at a second time (i.e. a second point in the time-space continuum) noise is limited to a second value].
	Regarding claim 20, Ghebru discloses wherein air conditioning the charger comprises ventilating the charger and/or comprising an air conditioning device providing the air conditioning and further comprising the step of controlling delivery of the DC current based on a number of revolutions of a fan of the air conditioning device [pars. 17-18 & 36; the air-conditioning device includes a fan, and a permissible rotational speed is established to limit the noise emission of the air-conditioning device; based on the reduced air-conditioning power, the maximum charging current is limited].
NB: Examiner is interpreting “ventilating the charger” as an alternative limitation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ghebru et al. US PGPUB 2017/0240058 in view of Hamada US 20140239887 A1, further in view of Zhang et al. US PGPUB 2007/0153560, and further in view of Ligtenberg et al. US PGPUB 2007/0027580.  
Regarding claim 6, Ghebru does not explicitly disclose wherein the control device is configured for limiting the noise to 40 dB.
However, Ligtenberg discloses a cooling system for a device, which limits fan speed such that the control device is configured for limiting the noise to 40 dB [par. 28].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Ghebru to further include the control device is configured for limiting the noise to 40 dB for the purpose of avoiding detracting from a user experience and not exceeding the noise level of a typical home at night, as taught by Ligtenberg (par. 28).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ghebru et al. US PGPUB 2017/0240058 in view of Hamada US 20140239887 A1, further in view of Zhang et al. US PGPUB 2007/0153560, and further in view of Bouman US PGPUB 2013/0069592.
Regarding claim 10, though Ghebru discloses an electrical vehicle charging system, the combination of Ghebru and Hamada does not explicitly disclose wherein the charger comprises a switchable connection matrix device comprising a number of outlet ports each configured for electrically connecting the electrical vehicle and the switchable connection matrix device is configured for connecting one or a plurality of power converters to each of the number of outlet ports.
However, Bouman discloses an electric vehicle charging system wherein the charger comprises wherein the charger comprises a switchable connection matrix device comprising a number of outlet ports each configured for electrically connecting the electrical vehicle and the switchable connection matrix device is configured for connecting one or a plurality of power converters to the outlet port [figs. 8-9; pars. 23-24, 26-28, 39 & 41; the switchable matrix connects converters to charging posts].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Ghebru and Hamada to further include wherein the charger comprises a switchable connection matrix device comprising a number of outlet ports each configured for electrically connecting the electrical vehicle and the switchable connection matrix device is configured for connecting one or a plurality of power converters to the outlet port for the purpose of allowing a charging station to be flexibly expanded or modified to meet the varying demand for electricity from a varying number of vehicles, as taught by Bouman (pars. 26-28).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859